Case 15-40070-SKH        Doc 704    Filed 11/05/20 Entered 11/05/20 14:57:09        Desc Main
                                   Document     Page 1 of 16



                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

 IN RE:                         )                   Case No: BK15-40070
                                )
 KIP AND ANDREA RICHARDS FAMILY )                  CHAPTER 11
 FARM & RANCH, LLC,             )
                                )
                     Debtor.    )

                   ORDER GRANTING MOTION TO COMPEL TURNOVER

          On July 20, 2020, Rabo AgriFinance LLC filed a Motion to Compel Turnover of

 insurance proceeds Farm Bureau Property & Casualty Insurance Company (Farm

 Bureau) issued to Debtor, Kip and Andrea Richards and Rabo. Farm Bureau issued a

 $40,000 check to the payees listed above after Kip and Andrea Richards submitted a

 claim alleging a MX 285 tractor was stolen. Kip and Andrea Richards opposed the

 motion. The Court held hearings on the motion in August and September 2020. For the

 reasons provided below, Rabo’s Motion to Compel Turnover is granted.

    I.       BACKGROUND AND FINDINGS OF FACT

          On December 16, 2016, Debtor filed its Third Amended Plan of Reorganization.

 Doc. 294. Pursuant to paragraph 6.6, “Richards, with the consent of Rabo, has

 contacted and worked with Big Iron Auction Company (‘Big Iron’) regarding the sale of

 substantially all of the equipment owned by Richards.” Id. Rabo and Debtor stipulated

 to an Addendum to Debtor’s Third Amended Plan of Reorganization, providing, in

 pertinent part:

          All proceeds from the sale of assets shall be deposited into the Debtor in
          Possession account. Richards will not access funds in this account without
          the consent of Rabo. Rabo will be entitled to all proceeds of the liquidation
          less back wages owed to Richards’s members.

 Doc. 314. The Court confirmed the Third Amended Plan of Reorganization with
Case 15-40070-SKH         Doc 704    Filed 11/05/20 Entered 11/05/20 14:57:09            Desc Main
                                    Document     Page 2 of 16



 Addendum on February 27, 2017. Doc. 315.

          Debtor failed to comply with the confirmed plan, prompting Rabo to file a Motion

 for an Order Under 11 U.S.C. §1142 Directing Debtor to Comply with the Confirmed

 Plan on July 6, 2018. Doc. 423. Three days later, the Court entered the following text

 Order:

          Order Directing Movant to Serve Notice of its Motion for an Order Under 11
          U.S.C. Section 1142 Directing Debtor to Comply with the Confirmed Plan
          (RE: related document(s) 423 Motion to Compel filed by Creditor Rabo
          Agrifinance, Inc.). Because Rabo Agrifinance, Inc. seeks an order
          compelling third parties Larry Richards, Kip Richards and Andrea Richards
          to comply with the confirmed plan, it must properly serve notice on them.
          Movant shall serve all interested parties not later than July 13, 2018 and file
          proof of service not later than July 27, 2018. If movant fails to properly serve
          all interested parties, the Motion for an Order Under 11 U.S.C. Section 1142
          Directing Debtor to Comply with the Confirmed Plan will be deemed
          abandoned. ORDERED by Judge Shon Hastings. (Text Only Order) (dkk)
          (Entered: 07/09/2018).

 Doc. 424. Rabo filed a Certificate of Service noting that it served CM/ECF participants

 and “non-CM-ECF participants named on the current matrix” with the motion and

 hearing notice. Doc. 426.

          The Court held a hearing on the motion on August 1, 2018. Neither Kip Richards

 nor Andrea Richards appeared at the hearing. During the hearing and in the August 2,

 2018, text Order, the Court ruled on issues related to real estate, machinery, equipment

 and vehicles. It ordered:

          Rabo's motion to compel Debtor to sell titled vehicles, machinery and
          equipment is granted in part and denied in part. For the reasons stated on
          the record, Rabo's request that Debtor be compelled to sell titled vehicles
          is denied. Rabo's motion to compel Debtor to sell (or deliver to Rabo)
          machinery and equipment owned by Debtor on the date of confirmation is
          granted with the following conditions: Not later than September 4, 2018,
          Rabo shall file a list of machinery and equipment with evidence that Debtor
          owned it on February 27, 2017, the date the Court confirmed the plan. Rabo
          shall serve notice of this list on interested parties advising that the Court will


                                                  2
Case 15-40070-SKH     Doc 704    Filed 11/05/20 Entered 11/05/20 14:57:09         Desc Main
                                Document     Page 3 of 16



       compel Debtor to sell this machinery and equipment or deliver it to Rabo (or
       an auctioneer of its choice) unless an objection is filed on or before
       September 18, 2018. If no party objects to the list, the Court shall compel
       sale or transfer. If the Court receives an objection from an interested party,
       it shall hold a hearing on this matter on September 24, 2018 at 2:30 pm.
       ORDERED by Judge Shon Hastings. (Text only order) (drs) (Entered:
       08/02/2018).

 Doc. 432.

       After it received an extension of time to file the machinery and equipment list,

 Rabo filed its Proposed List of Debtor’s Vehicles, Machinery and Equipment to Be Sold

 with supporting exhibits on October 22, 2018. Docs. 463-478 (including exhibits refiled

 per the Clerk of Court). The MX 285 tractor was on this list of equipment. See Docs.

 463, 464 at 1. Rabo served the list, supporting documents and the Text Order (Doc.

 452). Docs. 453, 479.

       The Court scheduled a hearing on the Motion to Compel Debtor to Comply with

 Confirmed Plan [Doc. 423] and Proposed List of Debtor’s Vehicles, Machinery and

 Equipment to Be Sold [Doc. 463], which it continued several times but eventually held

 on December 12, 2018. Rabo served notice of this hearing on CM/ECF participants,

 Debtor, Larry Richards and Kip and Andrea Richards. Doc. 500.

       Kip Richards did not attend the hearing on December 12, 2018. During the

 hearing, the Court received evidence regarding the machinery and equipment owned by

 Debtor. Doc. 524. The Court found cause for granting the relief Rabo sought and

 ordered Debtor to deliver the machinery and equipment listed on Document 5261



       1
          Document 526 includes a Certificate of Service dated December 18, 2018, in
 which Robyn L. Neal attests that Rabo mailed the “Amended Proposed List of
 Equipment to be Sold” to Kip and Andrea Richards through the United States Postal
 Service.


                                             3
Case 15-40070-SKH       Doc 704    Filed 11/05/20 Entered 11/05/20 14:57:09         Desc Main
                                  Document     Page 4 of 16



 (including those items that were listed on Debtor’s tax returns but not included in its

 schedules and monthly operating reports) to Big Iron Auction Company or turn it over to

 Rabo. The list of machinery and equipment included a MX 285 tractor. Doc. 526. The

 Court granted Debtor until January 14, 2019, to comply.2 Docs. 523, 527. Debtor did

 not deliver the machinery and equipment to Big Iron Auction Company or to Rabo.

        On January 24, 2019, Rabo filed a Motion for Civil Contempt and Sanctions

 Regarding Deed and Equipment. Docs. 539, 541. Rabo served notice of this motion on

 Debtor, Kip and Andrea Richards and Larry Richards. Doc. 540. The Court held a

 hearing on this motion on February 27, 2019. Rabo appeared through counsel. Debtor

 did not appear. Kip Richards attended the hearing.

        At the hearing, the Court asked Rabo about the remedies it sought as a result of

 Debtor’s failure to comply with the Court’s orders. Based on the representations of

 Rabo’s counsel, it appeared that Rabo was seeking a writ or writs under Rule 7070 of

 the Federal Rules of Bankruptcy Procedure, which the Court may enter after notice and

 a hearing. See Fed. R. Bankr. P. 7070; In re Kerlo, 311 B.R. 256, 261-62 (Bankr. C.D.

 Cal. 2004); Health Sci. Prods., Inc. v. Taylor (In re Health Sci. Prods., Inc.), 191 B.R.

 915, 917 n.3, 918 (Bankr. N.D. Ala. 1995). The Court granted Rabo until the next day to

 provide a specific list of remedies it sought. In its request for relief under Bankruptcy

 Rule 7070 filed February 28, 2019, Rabo sought a “writ of execution [] forcing the debtor

 to divest its title in real estate and equipment previously ordered to be conveyed and/or

 sold and vest that title in the creditor Rabo.” Doc. 557.


        2
         Document 529 is a Certificate of Service dated January 2, 2019, in which Cindy
 R. Volkmer attests that Rabo mailed the Court’s Order Granting Motion to Compel
 Debtor to Execute Warranty Deed [Doc. 527] to Kip and Andrea Richards through the
 United States Postal Service.

                                              4
Case 15-40070-SKH         Doc 704    Filed 11/05/20 Entered 11/05/20 14:57:09     Desc Main
                                    Document     Page 5 of 16



        In addition to addressing Rabo’s request for sanctions and related remedies, the

 Court also addressed the pleadings Kip and Andrea Richards filed in response to the

 Court’s Order to Show Cause and Rabo’s motion for sanctions and motion seeking

 derivative standing. See Docs. 533, 550, 551, 552. Once again, the Court reminded

 those who attended the hearing that Debtor may not appear without counsel. Based (in

 part) on Kip and Andrea Richards’ pleadings, the Court postponed the matters for

 approximately 30 days to allow Debtor time to retain counsel and present its defenses

 (if any) to the pending matters.

        On March 26, 2019, the Court held a hearing on Rabo’s request for sanctions.

 Docs. 539, 541. These sanctions included, but were not limited to, issuance of a writ of

 execution in accordance with Rule 70(d) of the Federal Rules of Civil Procedure, which

 applies to bankruptcy matters pursuant to Rule 7070 of the Federal Rules of Bankruptcy

 Procedure. Rabo appeared through counsel. Debtor did not appear. Kip Richards

 attended this hearing.

        For the reasons stated on the record, the Court granted Rabo’s Motion for Civil

 Contempt and Sanctions Regarding Deed and Equipment [Docs. 539, 541]. See Doc.

 569. Pursuant to Rule 7070, the Court entered a Writ of Execution granting authority to

 repossess and sell the machinery and equipment listed in Document 526 as a sanction

 for failure to voluntarily turn over the machinery and equipment to Rabo or sell this

 machinery and equipment and submit the proceeds to Rabo. Doc. 574.3


        3
        In conjunction with the Writ of Execution, the Court entered an order compelling
 Rabo to prepare, file and deliver a current statement of account to the agency which will
 execute the Writ. Doc. 575. The Court also required that Rabo file the statement of
 account with the Judgment Vesting Title in Real Estate. Id. Additionally, the Court
 ordered Rabo to serve a copy of the statement on Debtor. Id. The statement of
 account is filed at Doc. 580. Rabo claims that Debtor owes it $1,096,091.55 as of April

                                               5
Case 15-40070-SKH      Doc 704    Filed 11/05/20 Entered 11/05/20 14:57:09           Desc Main
                                 Document     Page 6 of 16



       On April 9, 2019, Kip and Andrea Richards filed a Motion to Amend Order

 Granting Motion for Civil Contempt and Sanctions. Doc. 577. Rabo filed an objection.

 Doc. 581.

       The Court held a telephonic evidentiary hearing on June 5, 2019. Doc. 587.

 During the hearing, the Court explained that it determined, based on the undisputed

 evidence before it at the time, that Debtor owned the property listed on the Writ of

 Execution during the December 2018 hearing. The list of property included the MX 285

 tractor. Doc. 526.

       The Court also recognized that Nebraska law allows a third party to contest

 ownership after a writ is executed and expressed that it would allow a third party the

 right to be heard. The Court asked the parties whether they would agree to the

 determination of ownership before the writ is executed (as opposed to after it is

 executed as provided by Nebraska law) to save time and expense, and counsel for Kip

 and Andrea responded that they “certainly would.” The Court indicated that it would

 consider the issue within the context of the motion to amend. If Kip and Andrea

 prevailed, the Court would modify the list of equipment and machinery in the Writ of

 Execution to exclude any property the Court found they owned. If they did not prevail,

 the list in the Writ of Execution would remain unchanged. Given that understanding, the

 Court asked whether the parties agreed that an evidentiary hearing on the motion to

 amend was appropriate. Counsel for Kip and Andrea Richards stated, “Based on the

 Court’s analysis and findings, I agree.” Rabo asserted no objection to the procedure

 proposed.



 17, 2019.

                                             6
Case 15-40070-SKH      Doc 704    Filed 11/05/20 Entered 11/05/20 14:57:09          Desc Main
                                 Document     Page 7 of 16



       Kip and Andrea Richards agreed to submit a list of the equipment they claimed to

 own. On June 14, 2019, they filed this list, which included approximately 42 pieces of

 equipment they claimed to own and 17 pieces of equipment that they asserted were

 duplicative entries. Doc. 595. The Court held an evidentiary hearing by

 videoconference on June 28, 2019. Doc. 654.

       On September 30, 2019, the Court entered an Order granting in part and denying

 in part Kip and Andrea Richards’ Motion to Amend Order Granting Motion for Civil

 Contempt and Sanctions [Doc. 577]. Doc. 661. As to the MX 285 tractor and other

 machinery and equipment, the Court ruled that Kip and Andrea Richards are equitably

 estopped from claiming an ownership interest in it. Doc. 661. To the extent Kip and

 Andrea Richards possess or control the machinery and equipment owned by Debtor,

 including the MX 285 tractor, the Court ordered them to turn over this property to Debtor

 or Rabo. See Doc. 661.

       In February 2020, Kip and Andrea Richards notified the Court that three items of

 equipment at issue were stolen, including the MX 285 tractor. Doc. 678. Prior to this

 report, Kip and Andrea Richards obtained a casualty policy from Farm Bureau for the

 period of July 28, 2019, to July 28, 2020, to cover loss on certain vehicles and

 equipment, including the 2005 MX 285 tractor. Doc. 690 (Aff. of Andrea Richards); Doc.

 696 (Declaration of Kip Richards). Kip and Andrea Richards paid all the premiums on

 the policy during this coverage period. Doc. 696. They began paying for casualty

 insurance on the tractor and other pieces of equipment in April 2018.4 Id. Prior to April


       4
         In a Complaint filed January 2, 2019, Rabo objected to Debtor paying for
 insurance from its debtor-in-possession account. Doc. 531 (Bankr. Adv. Case No. 19-
 4001, Doc. 1, ¶ 72). Rabo alleged: “From the date of confirmation of the Plan through
 January 2018, approximately $26,476.66 was paid to ‘FB P-CX Ins RichardsAndrea

                                             7
Case 15-40070-SKH      Doc 704    Filed 11/05/20 Entered 11/05/20 14:57:09       Desc Main
                                 Document     Page 8 of 16



 2018, Debtor paid the insurance premiums.5 Doc. 531, ¶ 72; see supra note 4. “Kip

 Richards used the 2005 MX 285 during the policy period to earn money as contract

 labor.” Doc. 690 (Aff. of Andrea Richards at ¶ 5); see also Doc. 696 (Declaration of Kip

 Richards); Doc. 690-1.

       Kip and/or Andrea Richards filed a claim with Farm Bureau seeking insurance

 proceeds as the result of the stolen MX 285 tractor. On June 10, 2020, Farm Bureau

 issued a check in the amount of $40,000 for the stolen MX 285 tractor. Payees on the

 check include Debtor, Kip and Andrea Richards and Rabo.6 Doc. 685 (Motion to

 Compel). The insurance policy does not list a loss payee for the MX 285 tractor. Doc.

 690-1. Named insureds on the policy include: Kip Richards, Andrea Richards, Kip and

 Andrea Richards Family Farm, Starla L Richards and Larry L Richards. Id.



 ACH Debt Payment.’ These payments were made monthly from February 2017 to
 January 2018. It is believed these payments continued in some capacity after January
 2018, but the extent of which is unknown at this time.” Id. Rabo filed this Complaint
 after the Court entered its December 31, 2018, Order granting Rabo’s Motion for Civil
 Contempt and Sanctions and ordering Debtor to deliver machinery and equipment to
 Rabo, including the MX 285 tractor. Docs. 527, 528.
       5
          Kip and Andrea Richards claim that the members of Debtor transferred
 machinery and equipment back to Kip Richards on July 15, 2012. See Doc. 637.
 Despite this purported transfer, Debtor paid insurance premiums to secure coverage on
 the equipment. See Doc. 531, ¶ 72. Debtor also provided a list of equipment in the
 annual balance sheet it submitted to Rabo dated December 31, 2012, that included the
 MX 285 tractor and other equipment and machinery that Kip and Andrea Richards now
 claim to own. Doc. 661. Also contrary to their claim that Kip Richards reacquired the
 machinery and equipment in July 2012, Kip Richards represented that Debtor owned
 this property in numerous documents filed with this Court. Id. These representations
 served as the basis for the Court’s ruling that Kip and Andrea Richards were estopped
 from claiming an ownership interest in the machinery and equipment, including the MX
 285 tractor. Id.
       6
         Kip and Andrea Richards do not concede that Farm Bureau’s decision to
 include Rabo on the $40,000 check it issued as a result of the Richards’ claim for the
 MX 285 tractor loss was correct or appropriate.

                                             8
Case 15-40070-SKH       Doc 704    Filed 11/05/20 Entered 11/05/20 14:57:09       Desc Main
                                  Document     Page 9 of 16



          Rabo demanded that Kip and Andrea Richards turnover the insurance proceeds.

 Doc. 685 at 5. Upon receipt of the demand, Kip and Andrea Richards initiated a

 declaratory relief action in state court. Rabo sought to reopen this bankruptcy case and

 filed a motion to compel turnover of the insurance proceeds. The Court granted the

 Motion to Reopen and advised the parties that it would hear Rabo’s Motion to Compel.

 Docs. 691, 692.

    II.      LEGAL ANALYSIS

          In their Resistance to the Motion to Reopen this case, Kip and Andrea Richards

 argued that there is “no order of this Court to which the Richards are parties holding that

 the Richards are not the owners of the underlying assets related to the insurance

 proceeds.” Doc. 686. As noted at the June 5, 2019, hearing, this Court determined,

 based on the undisputed evidence before it at the December 2018 hearing, that Debtor

 owned the property listed on the Writ of Execution (Docs. 525, 526, 587), including the

 MX 285 tractor. Doc. 661. Kip and Andrea Richards received notice of this hearing.

 Doc. 500. In conjunction with the hearing on the Motion to Amend (Doc. 577), the Court

 allowed Kip and Andrea Richards to challenge Debtor’s ownership interest. The Court

 ultimately ruled that they were estopped from doing so. Doc. 661. Consequently,

 pursuant to the law of this case, Debtor owns the machinery and equipment listed on

 the Amended List of Machinery and Equipment to be Sold and/or Turned over to Rabo

 AgriFinance LLC (Doc. 663), including the stolen MX 285 tractor.

          While declining to acknowledge the resolution of the ownership issue, Kip and

 Andrea Richards argue that ownership of the MX 285 tractor is “not the issue as to the

 insurance proceeds, but rather an insurable interest.” Doc. 686 at 1. The Richards



                                              9
Case 15-40070-SKH        Doc 704 Filed 11/05/20 Entered 11/05/20 14:57:09              Desc Main
                                Document    Page 10 of 16



 maintain that Rabo is not an insured or loss payee under the policy insuring the MX 285

 tractor and it does not hold an insurable interest in the insurance proceeds. Conversely,

 Kip and Andrea Richards claim they hold an insurable interest in the insurance

 proceeds.7 Id.

        Under Nebraska law, “[w]hen the name of the party intended to be insured is

 specified in a policy, such insurance can be applied only to his own proper interest.”

 Neb. Rev. St. § 44-375. Section 44-103 of the Nebraska Revised Statutes defines

 insurable interest as “every interest in property or any relation thereto, or liability in

 respect thereof, of such a nature that a contemplated peril might directly damnify the

 insured.” Neb. Rev. St. § 44-103(13). Nebraska courts further clarified that “to have an


        7
           Although Kip and Andrea Richards raised the insurable interest issue in their
 brief asserting the Court should not reopen the bankruptcy case (Doc. 686), at the
 hearing and in their opposition to Rabo’s Motion to Compel, they argued that the Court
 may not to rule on this issue because “only the insurer can raise the objection of want of
 an insurable interest.” Doc. 699 at 3 (citing Ryan v. Tickle, 316 N.W.2d 580 (Neb.
 1982)). Kip and Andrea Richards raised insurable interest as a defense to Rabo’s
 motion to reopen the bankruptcy case and its Motion to Compel Turnover of insurance
 proceeds. Nebraska courts do not preclude courts from considering the question of
 insurable interest if this issue is raised as a defense to a claim related to insurance
 proceeds. See Johnson v. Nelson, 861 N.W.2d 705, 713 (Neb. 2015) (opining that “we
 do not read [Ryan] as precluding the assertion of the estate’s defense that the buyout
 agreement is unenforceable because its funding mechanism is an insurance policy on
 the life of one whom the owner and beneficiary of the policy had no insurable interest.”).

        Kip and Andrea Richards also argued that the Court may not consider insurable
 interest raised as a defense after the insurance company issued policy proceeds to the
 insured. They provide no support for this argument, and the opinion in Johnson v.
 Nelson suggests this argument is not persuasive. Id. at 709-13. In Johnson v. Nelson,
 the insurance company paid the policy proceeds to Johnson, who made a claim against
 Nelson, the personal representative of Minnick’s estate. Id. at 709. The estate raised
 insurable interest as a defense to this claim, which the Nebraska Supreme Court
 considered. Id. at 709-13. The fact that the proceeds had already been issued to
 Johnson did not preclude the court from considering this defense. Id.

        At the hearing, both parties eventually agreed that the Court should consider the
 insurable interest question.

                                               10
Case 15-40070-SKH      Doc 704 Filed 11/05/20 Entered 11/05/20 14:57:09          Desc Main
                              Document    Page 11 of 16



 insurable interest, the claimant must have some legally enforceable right that would be

 recognized and enforced in the property at issue.” Sayah v. Metro. Prop. & Cas. Ins.

 Co., 733 N.W.2d 192, 196 (Neb. 2007) (footnote and citations omitted). Paying the

 insurance premiums and using the property insured, without a legally enforceable

 interest, does not give automatic rise to an insurable interest. See id.

        Kip and Andrea Richards argue that they hold an insurable interest in the MX 285

 tractor because Kip Richards purchased and financed the tractor, the Richards paid the

 insurance premiums and the Richards are listed as insureds under the policy. From the

 date Debtor petitioned for bankruptcy relief in January 2015 until the date the Court

 confirmed Debtor’s plan of reorganization, Kip Richards—in his capacity as manager of

 Debtor—represented that Debtor owned the machinery and equipment listed on

 operating reports, bankruptcy schedules and statements and tax returns, including the

 MX 285 tractor. See Doc. 661. Since confirmation of the Chapter 11 plan [Doc. 315]

 and the stipulation between Debtor and Rabo calling for the liquidation of machinery

 and equipment [Doc. 343] (February and July 2017), Debtor and its managers (including

 Kip Richards) were aware that Rabo demanded Debtor liquidate equipment and

 machinery. By November 2018, Kip and Andrea Richards had notice of the Motion to

 Compel Debtor to Comply with Confirmed Plan [Doc. 423] and Proposed List of

 Debtor’s Vehicles, Machinery and Equipment to Be Sold [Doc. 463] and that the Court

 intended to hold a hearing on this motion on December 12, 2018. Doc. 500. Kip and

 Andrea Richards failed to appear at this hearing. Doc. 523. At this hearing, the Court

 found that Debtor owned the machinery and equipment at issue, granted Rabo’s Motion

 to Compel and ordered Debtor to deliver the machinery and equipment, including the



                                             11
Case 15-40070-SKH       Doc 704 Filed 11/05/20 Entered 11/05/20 14:57:09             Desc Main
                               Document    Page 12 of 16



 MX 285 tractor, to Big Iron Auction Company or turn it over to Rabo. Doc. 527. Kip and

 Andrea Richards received notice of the Court’s ruling—six months in advance of the

 July 28, 2019, to July 28, 2020, insurance policy period. Docs. 529, 690-1.

        Despite Rabo’s motions and the Court’s orders (and contrary to them), Kip

 Richards continued to use the MX 285 tractor and other machinery and equipment

 owned by Debtor. The Richards paid the insurance premiums, knowing that Rabo

 claimed an interest in much of the machinery and equipment insured, and they

 continued to pay the insurance premiums after the Court compelled Debtor to sell them

 or turn them over to Rabo. Even after this Court entered an order finding Kip and

 Andrea Richards should be estopped from claiming an interest in the MX 285 tractor,

 Kip and Andrea Richards continue to claim an ownership interest in this tractor. Using

 this tractor and paying the insurance premiums on it does not create or establish a

 legally enforceable interest in it. See Sayah, 733 N.W.2d at 748-49. The fact that Kip

 and Andrea lost the benefit of paying insurance premiums and using the tractor does

 not change the nature of their interest or compel a different outcome.

        Debtor owns the MX 285 tractor. It owned the tractor on the first day of the policy

 period and for years before this period began. Kip and Andrea Richards are not loss

 payees under the insurance policy and, because they do not own “a proper interest” in

 or “legally enforceable right” to the tractor, they do not hold an insurable interest in the

 stolen MX 285 tractor. See id.

        Kip and Andrea Richards also argue that Rabo has no valid claim to Debtor’s

 interest in insurance proceeds because the insurance policy was obtained in June 2019,

 years after plan confirmation. Consequently, the Richards maintain the proceeds are



                                              12
Case 15-40070-SKH       Doc 704 Filed 11/05/20 Entered 11/05/20 14:57:09              Desc Main
                               Document    Page 13 of 16



 not property of the estate and not part of the obligations of the confirmed Chapter 11

 plan. Doc. 699 at 3. They claim that the $40,000 insurance payment is proceeds from

 a contract purchased after confirmation, not proceeds from the sale or liquidation of

 assets under the confirmed plan. As the parties who obtained the insurance during the

 policy period, Kip and Andrea Richards claim they are entitled to the insurance

 proceeds.

        The Court is not persuaded by the Richards’ argument. The right to the $40,000

 insurance payment proceeds is not dictated by who paid the premiums for the insurance

 policy or the post-confirmation policy period. The outcome is determined by who was

 named as an insured under the policy and who held an insurable interest. The answer

 to both questions is Debtor. It holds the superior claim to the insurance proceeds.

        Rabo concedes that it is not named as a loss payee or insured under the Farm

 Bureau insurance policy. Despite these facts, Rabo asserts that it has an insurable

 interest in the tractor arising from the Writ of Execution. Specifically, it argues that, by

 virtue of the Writ of Execution, it held an interest in the tractor of such a nature that “a

 contemplated peril might directly damnify the insured.” Sayah, 733 N.W.2d at 196

 (citing Neb. Rev. Stat. § 44-103(13)(a)(Reissue 2004)). The parties agree that, if the

 Writ was properly executed, it created a lien on the machinery and equipment, including

 the MX 285 tractor. A lien, without more, does not create an insurable interest entitling

 Rabo to be directly compensated for the loss of the tractor.8 In other words, the Writ of


        8
          Allied Mut. Ins. Co. v. Midplains Waste Mgmt., L.L.C., 612 N.W.2d 488, 499
 (Neb. 2000) (“a lienholder generally has no claim to the benefit of fire insurance
 proceeds unless the lienholder is named as a loss payee or the policy has otherwise
 been assigned to the lienholder.” (citing Calvert Fire Ins. Co. v. Environs Dev. Corp.,
 601 F.2d 851 (5th Cir.1979)); Allstate Ins. Co. v. Miller, 212 P.3d 318, 330 (Nev. 2009)
 (“an insurer is not required to resolve lienholder claims unless the insurance policy

                                               13
Case 15-40070-SKH        Doc 704 Filed 11/05/20 Entered 11/05/20 14:57:09            Desc Main
                                Document    Page 14 of 16



 Execution did not grant Rabo the right to make a direct claim for insurance proceeds or

 require Farm Bureau to issue the check for insurance proceeds directly to Rabo.

 Rather, Rabo’s rights under the Writ of Execution are derived from Debtor’s interest in

 the insurance proceeds. Likewise, the harm it suffers as a result of the stolen tractor

 arises from Debtor’s failure to pay its debt to Rabo and its failure to liquate or turn over

 the tractor so Rabo could sell it and apply the proceeds to Debtor’s debt. Rabo does

 not hold an insurable interest in the MX 285 tractor. Even if Rabo satisfies the criteria

 for insurable interest under Nebraska law, its interest is subordinate to and dependent

 on Debtor’s interest.

        Debtor owned the MX 285 tractor at the time it was stolen, and Debtor is named

 as an insured under the insurance contract. It holds an insurable interest in the tractor

 superior to other named insureds.

        Under the terms of the confirmed plan and addendum, Rabo is entitled to

 proceeds from the sale or liquidation of Debtor’s assets. Neither the plan nor the

 addendum addresses insurance benefits. Rabo asserts that it is “the ultimate party to

 receive all proceeds from the Debtor’s liquidation and the insurance proceeds should be

 no different.” Doc. 698 at 7-8. While acknowledging that Debtor has an insurable

 interest, Rabo maintains it should receive the proceeds as a matter of equity. It

 asserts: “The Debtor, as a named insured on the policy and rightful owner of the

 tractor, has an insurable interest. However, through the confirmed Plan, which ordered

 all equipment to be sold, and the Debtor’s willful non-compliance with the Plan, allowing


 names the lienholder as a loss payee, the claimant is the insured, or the insured
 assigns the policy to the lienholder.” (citing Midplains Waste Management, 612 N.W.2d
 at 499.)).


                                              14
Case 15-40070-SKH        Doc 704 Filed 11/05/20 Entered 11/05/20 14:57:09        Desc Main
                                Document    Page 15 of 16



 the Debtor to keep the insurance proceeds would create an unjust result.” Id. at 8.

           Conversely, Kip and Andrea Richards suggest that equity favors them. They

 assert that they thought they owned the MX 285 tractor and paid the premiums to insure

 it when Debtor refused. They argue that, if Rabo was worried about loss, it should have

 insured the equipment or allowed Debtor to do so.

           The Court declines to search for an equitable remedy for Kip and Andrea

 Richards, who used the MX 285 tractor despite Court orders to turn it over and who

 were on notice of Court findings that Debtor owned the MX 285 tractor when they paid

 the insurance premiums. On the other hand, the Court finds that the equities of this

 case favor Rabo. In the confirmed plan, the parties contemplated sale or liquidation of

 assets including the MX 285 tractor. Although the confirmed plan did not specifically

 require Debtor to turnover insurance proceeds, the Court finds that Debtor’s repeated

 refusal to comply with the terms of the plan and Court orders to turn over the MX 285

 tractor and other machinery and equipment warrants an equitable remedy in favor of

 Rabo. To avoid further delay or risk of noncompliance, the Court orders Kip and Andrea

 Richards and Debtor to endorse the Farm Bureau check and deliver it to Rabo.

    III.      CONCLUSION

           The Court has considered all other arguments and deems them without merit or

 unnecessary to address. For the reasons stated above, IT IS ORDERED that Rabo’s

 Motion to Compel Turnover of the $40,000 insurance proceeds is granted. Kip and

 Andrea Richards and Debtor are ordered to endorse the Farm Bureau check and deliver

 it to Rabo.

           Dated: November 5, 2020.



                                              15
Case 15-40070-SKH   Doc 704 Filed 11/05/20 Entered 11/05/20 14:57:09   Desc Main
                           Document    Page 16 of 16




                                    _________________________________
                                    Shon Hastings, Judge
                                    UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEBRASKA
                                    Sitting by Designation




                                      16
